Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Seattle Proton Center, LLC

2.   All other names debtor
     used in the last 8 years     DBA SCCA Proton Therapy Center
     Include any assumed          FDBA Seattle Procure Management, LLC
     names, trade names and       FDBA Procure Proton Therapy Center
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1570 N 115th Street
                                  Seattle, WA 98133
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  King                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.sccaprotontherapy.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                Case 18-14380-TWD                   Doc 1        Filed 11/14/18           Ent. 11/14/18 14:53:06                Pg. 1 of 66
Debtor    Seattle Proton Center, LLC                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                 Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                 Case 18-14380-TWD                       Doc 1      Filed 11/14/18             Ent. 11/14/18 14:53:06                      Pg. 2 of 66
Debtor   Seattle Proton Center, LLC                                                                Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                Case 18-14380-TWD                      Doc 1      Filed 11/14/18             Ent. 11/14/18 14:53:06                  Pg. 3 of 66
Debtor    Seattle Proton Center, LLC                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 14, 2018
                                                  MM / DD / YYYY


                             X   /s/ Anna Karin Andrews                                                   Anna Karin Andrews
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Armand J. Kornfeld                                                    Date November 14, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Armand J. Kornfeld
                                 Printed name

                                 Bush Kornfeld LLP
                                 Firm name

                                 601 Union St., Suite 5000
                                 Seattle, WA 98101-2373
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (206) 292-2110                Email address      jkornfeld@bskd.com

                                 WSBA 17214 WA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                 Case 18-14380-TWD                  Doc 1        Filed 11/14/18             Ent. 11/14/18 14:53:06                 Pg. 4 of 66
Debtor     Seattle Proton Center, LLC                                                       Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                   Chapter     11
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Procure Seattle Holdings, LLC                                           Relationship to you               Affiliate
District                                              When                         Case number, if known
Debtor     Seattle Proton Center Holdings                                          Relationship to you               Affiliate
District                                              When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5
                  Case 18-14380-TWD                Doc 1       Filed 11/14/18         Ent. 11/14/18 14:53:06                Pg. 5 of 66
 Fill in this information to identify the case:

 Debtor name         Seattle Proton Center, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 14, 2018                       X /s/ Anna Karin Andrews
                                                                       Signature of individual signing on behalf of debtor

                                                                       Anna Karin Andrews
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




               Case 18-14380-TWD                          Doc 1           Filed 11/14/18            Ent. 11/14/18 14:53:06      Pg. 6 of 66
 Fill in this information to identify the case:
 Debtor name Seattle Proton Center, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                WASHINGTON
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 IBA Proton Therapy,             David Swan         Amended IBA                                                                                                     $13,212,265.00
 Inc. and                                           Equipment
 Ion Beam                        dswan@mcguirew Service
 Applications, S.A.              oods.com           Agreement
 c/o Todd Bejian                 703 712 5365       Replacement
 2000 Edmund Halley                                 SBLOC
 Dr.; Suite                                         Replacement
 Reston, VA 20191                                   SBEB
 Seattle Cancer Care             Bradley J. Berg    Amended SCCA                                                                                                      $1,995,754.00
 Alliance                                           Services
 c/o Bradley J. Berg             brad.berg@foster.c Agreement
 Foster Pepper PLLC              om
 1111 3rd Ave., Suite            206-447-8970
 3400
 Seattle, WA 98101




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                    Case 18-14380-TWD                          Doc 1       Filed 11/14/18             Ent. 11/14/18 14:53:06                         Pg. 7 of 66
 Fill in this information to identify the case:

 Debtor name            Seattle Proton Center, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $       11,312,064.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       38,465,790.81

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       49,777,854.81


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $     158,200,568.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       15,208,019.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        173,408,587.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy



                Case 18-14380-TWD                                      Doc 1               Filed 11/14/18                        Ent. 11/14/18 14:53:06                            Pg. 8 of 66
 Fill in this information to identify the case:

 Debtor name         Seattle Proton Center, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    UMB Bank                                                 Not in use.                  9811                                             $0.00




           3.2.    UMB Bank                                                 Not in use.                  9814                                             $0.00




           3.3.    UMB Bank                                                 Not in use.                  9815                                             $0.81




           3.4.    UMB Bank                                                 Not in use.                  9819                                             $0.00




           3.5.    UMB Bank                                                 Not in use.                  8110                                             $0.00




           3.6.    UMB Bank                                                 Not in use.                  8111                                             $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



               Case 18-14380-TWD                          Doc 1       Filed 11/14/18       Ent. 11/14/18 14:53:06              Pg. 9 of 66
 Debtor           Seattle Proton Center, LLC                                                 Case number (If known)
                  Name

                    UMB Bank
                    Restricted Funds Account established
                    pursuant to that Amended and
                    Restated Depositary and Account
                    Control Agreement, dated as of August
                    31, 2015 between Opco and Senior
                    Secured Lenders. The funds in the
                    amount are controlled by the Senior
                    Secured Lenders and as of October 5,
                    2018 were in the amount of                              Restricted Funds
           3.7.     $524,249.99.                                            Account                         8112                         $0.00




           3.8.     UMB Bank                                                Lockbox Account                 3695                         $0.00




           3.9.     UMB Bank                                                Operating Account               6948              $5,231,903.00



           3.10
           .    UMB Bank                                                    Payroll Account (ZBA)           6921                         $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                $5,231,903.81
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Marsh USA Insurance                                                                                          $41,422.00




           8.2.     Rent - UW Medicine/Northwest                                                                                 $67,500.00


           8.3.     Software licensing/maintenance/support:                                                                    $358,086.00
                    Adaptive Insights
                    Applied Intelligence
                    Corepoint
                    Dell
                    Duo Security
                    Elekta
                    imprivata
                    MIM
                    Navex

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1       Filed 11/14/18       Ent. 11/14/18 14:53:06      Pg. 10 of 66
 Debtor           Seattle Proton Center, LLC                                                   Case number (If known)
                  Name

                    RaySearch
                    SecureWorks
                    Tableau
                    The Resource Group
                    Transeo Radiotherapy Solutions
                    Vivid Learning Systems
                    Visiontree Optimal Care


                     Equipment maintenance/support:
                    Dell
                    IBA Dosimetry
                    Kovarus
                    OPUS Interactive
           8.4.     Presidio                                                                                                         $51,802.00


                    Facilities maintenance/support:
                    Computer Power & Service
                    Convergint Technologies
           8.5.     Landauer                                                                                                         $28,769.00


                    Sponsored Events:
                    Pediatric Brain Tumor Research Fund
           8.6.     ZERO                                                                                                             $20,000.00



                    Prepaid membership:
           8.7.     Proton Therapy Consortia                                                                                         $17,500.00




           8.8.     Miscellaneous prepayments                                                                                      $103,462.00




           8.9.     Deposit for Lenders' legal and financial advisory fees and expenses.                                          $1,700,000.00




 9.        Total of Part 2.                                                                                                    $2,388,541.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                        11,939,472.00    -                      7,764,241.00 = ....           $4,175,231.00
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                           30,763,034.00    -                   24,166,566.00 =....              $6,596,468.00
                                              face amount                        doubtful or uncollectible accounts



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1       Filed 11/14/18        Ent. 11/14/18 14:53:06         Pg. 11 of 66
 Debtor         Seattle Proton Center, LLC                                                    Case number (If known)
                Name


 12.       Total of Part 3.                                                                                                       $10,771,699.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Furniture & Fixtures                                                      $285,122.00     Cost Method                         $285,122.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Equipment & Purchased Software                                            $759,830.00     Cost Method                         $759,830.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $1,044,952.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1       Filed 11/14/18       Ent. 11/14/18 14:53:06             Pg. 12 of 66
 Debtor         Seattle Proton Center, LLC                                                    Case number (If known)
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Medical Equipment                                                      $19,028,695.00     Cost Method                      $19,028,695.00



 51.       Total of Part 8.                                                                                                       $19,028,695.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used     Current value of
           property                                       extent of           debtor's interest      for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Ground Lease
                     Agreement, dated
                     January 20, 2011,
                     between Debtor and
                     UW
                     Medicine/Northwest
                     as to property
                     located at 1570 North
                     115th Street, Seattle,
                     Washington 98133.                    Lessee                       Unknown       N/A                                    Unknown

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1       Filed 11/14/18       Ent. 11/14/18 14:53:06             Pg. 13 of 66
 Debtor         Seattle Proton Center, LLC                                                   Case number (If known)
                Name



            55.2.    Building 1570 North
                     115th Street, Seattle,
                     Washington 98133.                    Fee simple              $11,312,064.00       Cost Method            $11,312,064.00




 56.        Total of Part 9.                                                                                                $11,312,064.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                         Current value of
                                                                                                                         debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)
            Net Operating Losses of $28,984,798 for January 2016
            through December 2017.                                                             Tax year 1/16-12/17                   Unknown



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                           $0.00
            Add lines 71 through 77. Copy the total to line 90.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1       Filed 11/14/18       Ent. 11/14/18 14:53:06      Pg. 14 of 66
 Debtor         Seattle Proton Center, LLC                                                   Case number (If known)
                Name

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1       Filed 11/14/18       Ent. 11/14/18 14:53:06      Pg. 15 of 66
 Debtor          Seattle Proton Center, LLC                                                                          Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $5,231,903.81

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $2,388,541.00

 82. Accounts receivable. Copy line 12, Part 3.                                                               $10,771,699.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $1,044,952.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                $19,028,695.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $11,312,064.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                       $38,465,790.81             + 91b.           $11,312,064.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $49,777,854.81




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy



              Case 18-14380-TWD                               Doc 1            Filed 11/14/18                   Ent. 11/14/18 14:53:06                 Pg. 16 of 66
 Fill in this information to identify the case:

 Debtor name         Seattle Proton Center, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   BNP Paribas Fortis, Agent                      Describe debtor's property that is subject to a lien                          $0.00               Unknown
       Creditor's Name                                Notice Only.
       Montagne du Parc, 3
       (1KG1F)
       1000 Brussels
       Mrrs. Zeijlstra and de
       Coster
       Belgium
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   BNP Paribas Fortis, Agent                      Describe debtor's property that is subject to a lien            $158,200,568.00                   Unknown
       Creditor's Name                                All assets.
       c/o Joaquin M. C De Baca
       Mayer Brown LLP
       1675 Broadway
       New York, NY 10019
       Creditor's mailing address                     Describe the lien
                                                      Security Interest and Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1          Filed 11/14/18                Ent. 11/14/18 14:53:06             Pg. 17 of 66
 Debtor       Seattle Proton Center, LLC                                                                Case number (if know)
              Name


       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                            $158,200,568
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                      .00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1          Filed 11/14/18                Ent. 11/14/18 14:53:06           Pg. 18 of 66
 Fill in this information to identify the case:

 Debtor name         Seattle Proton Center, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $13,212,265.00
           IBA Proton Therapy, Inc. and                                         Contingent
           Ion Beam Applications, S.A.                                          Unliquidated
           c/o Todd Bejian                                                      Disputed
           2000 Edmund Halley Dr.; Suite
           Reston, VA 20191                                                                Amended IBA Equipment Service Agreement
                                                                             Basis for the claim:
                                                                             Replacement SBLOC
           Date(s) debt was incurred 8/31/2015
                                                                             Replacement SBEB
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           IBA Proton Therapy, Inc. and
           Ion Beam Applications, S.A.                                          Contingent
           c/o David Swan                                                       Unliquidated
           1750 Tysons Boulevard, Ste. 18                                       Disputed
           Mc Lean, VA 22102
                                                                             Basis for the claim:    Notice only.
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           Ion Beam Appl, SA                                                    Contingent
           3, chemin du Cyclotron                                               Unliquidated
           Louvain-La-Neuve 1348                                                Disputed
           Belgium
                                                                             Basis for the claim:    Notice Only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,995,754.00
           Seattle Cancer Care Alliance
           c/o Bradley J. Berg                                                  Contingent
           Foster Pepper PLLC                                                   Unliquidated
           1111 3rd Ave., Suite 3400                                            Disputed
           Seattle, WA 98101
                                                                             Basis for the claim:    Amended SCCA Services Agreement
           Date(s) debt was incurred 8/31/2015
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         27718                                              Best Case Bankruptcy



              Case 18-14380-TWD                          Doc 1        Filed 11/14/18               Ent. 11/14/18 14:53:06                          Pg. 19 of 66
 Debtor       Seattle Proton Center, LLC                                                           Case number (if known)
              Name



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                          0.00
 5b. Total claims from Part 2                                                                        5b.   +   $                 15,208,019.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.       $                    15,208,019.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1        Filed 11/14/18           Ent. 11/14/18 14:53:06                       Pg. 20 of 66
 Fill in this information to identify the case:

 Debtor name         Seattle Proton Center, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Temp help
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          Accountable Healthcare Staff
                                                                                    999 Yamato Road
             List the contract number of any                                        Suite 210
                   government contract                                              Boca Raton, FL 33431


 2.2.        State what the contract or                   Financial Planning
             lease is for and the nature of               Software
             the debtor's interest

                  State the term remaining                                          Adaptive Insights, Inc.
                                                                                    3350 W. Bayshore Rd.
             List the contract number of any                                        Suite 200
                   government contract                                              Palo Alto, CA 94303


 2.3.        State what the contract or                   Employee Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Aetna
             List the contract number of any                                        Po Box 804735
                   government contract                                              Chicago, IL 60680-4108


 2.4.        State what the contract or                   Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                          AFCO Credit Corporation
                                                                                    14 Wall Street
             List the contract number of any                                        Suite 8A-19
                   government contract                                              New York, NY 10005




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1       Filed 11/14/18     Ent. 11/14/18 14:53:06                   Pg. 21 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   Medical Gasses
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Airgas USA, LLC
             List the contract number of any                                            3737 Worsham Avenue
                   government contract                                                  Long Beach, CA 90808


 2.6.        State what the contract or                   Email encryption
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Applied Intelligence
                                                                                        440 Wheelers Farms Rd
             List the contract number of any                                            Ste 202
                   government contract                                                  Milford, CT 06461-9133


 2.7.        State what the contract or                   Website Hosting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Armor
                                                                                        2360 Campbell Creek Blvd
             List the contract number of any                                            Ste 525
                   government contract                                                  Richardson, TX 75082


 2.8.        State what the contract or                   Phone
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        AT&T
             List the contract number of any                                            PO Box 5019
                   government contract                                                  Carol Stream, IL 60197-5019


 2.9.        State what the contract or                   Interim nurse manager
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Barbara A Ringhouse
             List the contract number of any                                            1019 Sterling Street
                   government contract                                                  Sedro-Woolley, WA 98284


 2.10.       State what the contract or                   Contrast Injector M/S
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Bayer Healthcare LLC
                                                                                        PO Box 360172
             List the contract number of any                                            Pittsburgh, PA 15251-6172
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 22 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.11.       State what the contract or                   Patient Support
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Beads of Courage, Inc
                                                                                        3230 N. Dodge Blvd
             List the contract number of any                                            Ste. J
                   government contract                                                  Tucson, AZ 85716


 2.12.       State what the contract or                   HR Resource
             lease is for and the nature of               Brokerage
             the debtor's interest

                  State the term remaining
                                                                                        Benefit Resource Inc
             List the contract number of any                                            245 Kenneth Dr
                   government contract                                                  Rochester, NY 14623-4277


 2.13.       State what the contract or                   Restructuring Support
             lease is for and the nature of               Agreement dated
             the debtor's interest                        November 6, 2018

                                                          Additional parties to
                                                          Agreement:
                                                          Seattle Cancer Care
                                                          Alliance
                                                          IBA Proton Therapy
                                                          Inc.
                                                          Ion Beam Applications,
                                                          S.A                           BNP Paribas Fortis, Agent
                  State the term remaining                                              c/o Joaquin M. C De Baca
                                                                                        Mayer Brown LLP
             List the contract number of any                                            1675 Broadway
                   government contract                                                  New York, NY 10019


 2.14.       State what the contract or                   Plan Support and Lock
             lease is for and the nature of               Up Agreement dated
             the debtor's interest                        November 12, 2018.

                                                          Additional parties to
                                                          Agreement:
                                                          Seattle Cancer Care
                                                          Alliance
                                                          IBA Proton Therapy
                                                          Inc.
                                                          Ion Beam Applications,
                                                          S.A                           BNP Paribas Fortis, Agent
                  State the term remaining                                              c/o Joaquin M. C De Baca
                                                                                        Mayer Brown LLP
             List the contract number of any                                            1675 Broadway
                   government contract                                                  New York, NY 10019
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 23 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease



 2.15.       State what the contract or                   401K Retirement
             lease is for and the nature of               Services
             the debtor's interest

                  State the term remaining
                                                                                        Brighton Jones
             List the contract number of any                                            2030 1st Ave
                   government contract                                                  Seattle, WA 98121


 2.16.       State what the contract or                   Support group services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Cancer Lifeline
             List the contract number of any                                            6522 Fremont Ave N
                   government contract                                                  Seattle, WA 98103


 2.17.       State what the contract or                   Adaptive M/S
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Carlson Management Consulting
                                                                                        444 Washington Street
             List the contract number of any                                            Suite 401
                   government contract                                                  Woburn, MA 01801


 2.18.       State what the contract or                   Internet/Phones
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        CenturyLink
             List the contract number of any                                            PO Box 91155
                   government contract                                                  Seattle, WA 98111-9255


 2.19.       State what the contract or                   WebEx/Jabber
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Cisco WebEx LLC
             List the contract number of any                                            16720 Collections Center Drive
                   government contract                                                  Chicago, IL 60693


 2.20.       State what the contract or                   M/S
             lease is for and the nature of
             the debtor's interest                                                      Citrix Systems Inc
                                                                                        851 West Cypress Creek Road
                  State the term remaining                                              Ft Lauderdale, FL 33309
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 24 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease


             List the contract number of any
                   government contract


 2.21.       State what the contract or                   Electricity, water,
             lease is for and the nature of               sewer
             the debtor's interest

                  State the term remaining
                                                                                        City of Seattle
             List the contract number of any                                            PO Box 35178
                   government contract                                                  Seattle, WA 98124


 2.22.       State what the contract or                   Cable TV
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Comcast
                                                                                        One Comcast Center
             List the contract number of any                                            32nd Floor
                   government contract                                                  Philadelphia, PA 19103


 2.23.       State what the contract or                   Backup Power
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Computer Power & Service Inc.
                                                                                        11620 Airport Road
             List the contract number of any                                            Building C
                   government contract                                                  Everett, WA 98204


 2.24.       State what the contract or                   RFID M/S
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Convergent Technologies LLC
             List the contract number of any                                            One Commerce Drive
                   government contract                                                  Schaumburg, IL 60173


 2.25.       State what the contract or                   Payor contract.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Coordinated Care Corp
             List the contract number of any                                            1145 Broadway 300
                   government contract                                                  Tacoma, WA 98402




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 5 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 25 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.26.       State what the contract or                   Integration licenses &
             lease is for and the nature of               M/S
             the debtor's interest

                  State the term remaining
                                                                                        Corepoint Health, LLC
             List the contract number of any                                            3010 Gaylord Parkway, Ste 320
                   government contract                                                  Frisco, TX 75034


 2.27.       State what the contract or                   Corporate membership
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Costco Wholesale Corporation
             List the contract number of any                                            999 Lake Drive
                   government contract                                                  Issaquah, WA 98027


 2.28.       State what the contract or                   Sublease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Craig Peterson
             List the contract number of any                                            4801 Rainier Ave S Apt 303
                   government contract                                                  Seattle, WA 98118


 2.29.       State what the contract or                   Transcription
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        CyraCom, LLC
             List the contract number of any                                            PO Box 74008083
                   government contract                                                  Chicago, IL 60674-8083


 2.30.       State what the contract or                   VM Ware / ProSupport /
             lease is for and the nature of               Adobe Acrobat / KACE
             the debtor's interest                        support / Symantex
                                                          virus SW
                  State the term remaining                                              DELL MARKETING, L.P.
                                                                                        C/O DELL USA L.P.
             List the contract number of any                                            PO BOX 802816
                   government contract                                                  Chicago, IL 60680-2816


 2.31.       State what the contract or                   CCTVs M/S
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Differential Networks, LLC
                                                                                        2120 Grant St. Suite 8
             List the contract number of any                                            Bellingham, WA 98225
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 6 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 26 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.32.       State what the contract or                   Anesthesia machines
             lease is for and the nature of               M/S
             the debtor's interest

                  State the term remaining
                                                                                        Draeger Inc.
             List the contract number of any                                            3135 Quarry Rd.
                   government contract                                                  Telford, PA 18969


 2.33.       State what the contract or                   VPN Access
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Duo Security, Inc
                                                                                        123 North Ashley Street
             List the contract number of any                                            Suite 200
                   government contract                                                  Ann Arbor, MI 48104


 2.34.       State what the contract or                   Consulting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              ECG Mgmt Consultants, Inc.
                                                                                        1111 Third Avenue
             List the contract number of any                                            Suite 2700
                   government contract                                                  Seattle, WA 98101-3201


 2.35.       State what the contract or                   Efax
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              eFax Corporate
                                                                                        c/o J2 Cloud Svcs, Inc
             List the contract number of any                                            PO Box 51873
                   government contract                                                  Los Angeles, CA 90051-6173


 2.36.       State what the contract or                   MOSAIQ & Xio
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Elekta, Inc
             List the contract number of any                                            PO Box 404199
                   government contract                                                  Atlanta, GA 30384-4199


 2.37.       State what the contract or                   Consulting
             lease is for and the nature of                                             Elizabeth Greer
             the debtor's interest                                                      2018 Boyer Ave East
                                                                                        Seattle, WA 98112
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 7 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 27 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.38.       State what the contract or                   Shipping
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        FedEx Freight
             List the contract number of any                                            4103 Collection Center Drive
                   government contract                                                  Chicago, IL 60693


 2.39.       State what the contract or                   401K
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Fidelity Invest. Inst. Opera
             List the contract number of any                                            PO Box 73307
                   government contract                                                  Chicago, IL 60673-7307


 2.40.       State what the contract or                   Payor contract.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        First Choice Health Network
             List the contract number of any                                            600 University St Suite 1400
                   government contract                                                  Seattle, WA 98101


 2.41.       State what the contract or                   Janitorial Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        GCA Services Group
             List the contract number of any                                            PO Box 643823
                   government contract                                                  Pittsburgh, PA 15264-3823


 2.42.       State what the contract or                   CT Scanner
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              GE Healthcare
                                                                                        Attn Wendy Schweighardte
             List the contract number of any                                            20225 Watertower Blvd
                   government contract                                                  Brookfield, WI 53045




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 8 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 28 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.43.       State what the contract or                   PR & Marketing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Green Rubino
                                                                                        1938 Fairview Ave E
             List the contract number of any                                            Ste 200
                   government contract                                                  Seattle, WA 98102


 2.44.       State what the contract or                   Broker
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Hayes Group
                                                                                        1325 4th Ave
             List the contract number of any                                            Ste 1425
                   government contract                                                  Seattle, WA 98101


 2.45.       State what the contract or                   Infection Control
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Healthcare Mgmt Alternatives
             List the contract number of any                                            20521 81st Ave SW
                   government contract                                                  Vashon, WA 98070


 2.46.       State what the contract or                   Payor contract.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              HealthSmart
                                                                                        222 West Las Colinas Boulevard
             List the contract number of any                                            500N
                   government contract                                                  Irving, TX 75039


 2.47.       State what the contract or                   Legal services.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Helsell Fetterman
             List the contract number of any                                            1001 Fourth Ave. Ste. 4200
                   government contract                                                  Seattle, WA 98154-1154


 2.48.       State what the contract or                   Consulting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Huebner Advisory, LLC
                                                                                        13850 NE 32nd PL
             List the contract number of any                                            Bellevue, WA 98005
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 9 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 29 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.49.       State what the contract or                   Dosimetry Software /
             lease is for and the nature of               Zebra/OmniPro Incline
             the debtor's interest

                  State the term remaining                                              IBA Dosimetry America, Inc.
                                                                                        3150 Stage Post Drive
             List the contract number of any                                            Suite 110
                   government contract                                                  Bartlett, TN 38133


 2.50.       State what the contract or                   Proton Equipment
             lease is for and the nature of               Mangement
             the debtor's interest

                  State the term remaining                                              IBA Proton Therapy
                                                                                        2000 Edmund Halley Drive
             List the contract number of any                                            Suite 210
                   government contract                                                  Reston, VA 20191


 2.51.       State what the contract or                   Single Sign-On
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Imprivata
                                                                                        10 Maguire Rd, Building 1
             List the contract number of any                                            STE 125
                   government contract                                                  Lexington, MA 02421


 2.52.       State what the contract or                   Payor contract.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Kaiser Permanente
                                                                                        (Group Health Cooperative)
             List the contract number of any                                            601 Union Street, Suite 3100
                   government contract                                                  Seattle, WA 98101


 2.53.       State what the contract or                   Continuity
             lease is for and the nature of               Communication
             the debtor's interest

                  State the term remaining                                              KnowBe4, INC.
                                                                                        33 N Garden Ave
             List the contract number of any                                            STE 1200
                   government contract                                                  Clearwarter, FL 33755


 2.54.       State what the contract or                   Cisco SmartNet /
             lease is for and the nature of               Network Management            Kovarus, Inc.
             the debtor's interest                                                      2000 Crow Canyon Place St 250
                                                                                        San Ramon, CA 94583
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 10 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 30 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.55.       State what the contract or                   Dosimeters
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Landauer
             List the contract number of any                                            PO Box 809051
                   government contract                                                  Chicago, IL 60680-9051


 2.56.       State what the contract or                   Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Marsh USA Inc.
             List the contract number of any                                            1166 Avenue of the Americas
                   government contract                                                  New York, NY 10036


 2.57.       State what the contract or                   Towing services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Mary's Towing
             List the contract number of any                                            13303 Highway 99
                   government contract                                                  Everett, WA 98204


 2.58.       State what the contract or                   Software license
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        MIM Software Inc.
             List the contract number of any                                            25800 Science Park Dr. #180
                   government contract                                                  Cleveland, OH 44122


 2.59.       State what the contract or                   Payor contract.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Molina Healthcare of Wash.
             List the contract number of any                                            PO Box 22612
                   government contract                                                  Long Beach, CA 90801




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 11 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 31 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.60.       State what the contract or                   Tax services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Moss Adams
             List the contract number of any                                            999 Third Ave. #2600
                   government contract                                                  Seattle, WA 98104


 2.61.       State what the contract or                   Safety data sheets
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              MSDSonline, Inc.
                                                                                        222 Merchandise Mart Plaza
             List the contract number of any                                            Suite 1750
                   government contract                                                  Chicago, IL 60654


 2.62.       State what the contract or                   Payor contract.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Multiplan Inc.
             List the contract number of any                                            115 Fifth Ave
                   government contract                                                  New York, NY 10003


 2.63.       State what the contract or                   Life Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Mutual of Omaha Insurance Co.
             List the contract number of any                                            3300 Mutual of Omaha Plaza
                   government contract                                                  Omaha, NE 68175


 2.64.       State what the contract or                   Policy & Procedure
             lease is for and the nature of               Manager & Ethics
             the debtor's interest                        Hotline

                  State the term remaining                                              NAVEX Global, Inc.
                                                                                        5500 Meadows Road
             List the contract number of any                                            Suite 500
                   government contract                                                  Lake Oswego, OR 97035


 2.65.       State what the contract or                   Patient Lodging
             lease is for and the nature of
             the debtor's interest
                                                                                        Northgate Inns Inc
                  State the term remaining                                              DBA Hotel Nexus
                                                                                        2140 N Northgate Way
             List the contract number of any                                            Seattle, WA 98133
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 12 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 32 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.66.       State what the contract or                   Parking badges for
             lease is for and the nature of               patients / Labs
             the debtor's interest

                  State the term remaining                                              Northwest Hosp.& Medical Ctr
                                                                                        1550 N. 115th Street
             List the contract number of any                                            MS: 359415
                   government contract                                                  Seattle, WA 98133


 2.67.       State what the contract or                   Nursing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Nuance Communications Inc.
             List the contract number of any                                            1 Wayside Road
                   government contract                                                  Burlington, MA 01803


 2.68.       State what the contract or                   Communications
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Nyhus Communications
             List the contract number of any                                            720 Third Ave., Floor 12
                   government contract                                                  Seattle, WA 98104


 2.69.       State what the contract or                   Scope (medical
             lease is for and the nature of               equipment)
             the debtor's interest                        maintenance and
                                                          service
                  State the term remaining
                                                                                        Olympus America Inc.
             List the contract number of any                                            PO Box 200194
                   government contract                                                  Pittsburgh, PA 15251


 2.70.       State what the contract or                   Continuity
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              One Call Now
                                                                                        6450 Poe Avenue
             List the contract number of any                                            Suite 500
                   government contract                                                  Dayton, OH 45414


 2.71.       State what the contract or                   Back-Up Servers               Opus Interactive, Inc.
             lease is for and the nature of                                             1225 W Burnside Street
             the debtor's interest                                                      Suite 310
                                                                                        Portland, OR 97209
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 13 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 33 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.72.       State what the contract or                   Copier Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Pacific Office Automation
             List the contract number of any                                            14747 NW Greenbrier Pkwy
                   government contract                                                  Beaverton, OR 97006


 2.73.       State what the contract or                   Payroll
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Paycom
             List the contract number of any                                            7501 W Memorial Rd
                   government contract                                                  Oklahoma City, OK 73142


 2.74.       State what the contract or                   Alarms Monitoring
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Performance Sys. Integration
             List the contract number of any                                            7324 SW Durham Rd
                   government contract                                                  Portland, OR 97224


 2.75.       State what the contract or                   Postage
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Pitney Bowes
             List the contract number of any                                            27 Waterview Drive
                   government contract                                                  Shelton, CT 06484


 2.76.       State what the contract or                   Plants
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Plantscapes, Inc.
             List the contract number of any                                            1127 Poplar Place South
                   government contract                                                  Seattle, WA 98144




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 14 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 34 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.77.       State what the contract or                   Payor contract.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Premera / LifeWise Washington
             List the contract number of any                                            P.O. Box 327
                   government contract                                                  Seattle, WA 98111


 2.78.       State what the contract or                   Snare Firewall Testing
             lease is for and the nature of               Services
             the debtor's interest

                  State the term remaining                                              Prophecy Americas', Inc
                                                                                        8480 E Orchard Road
             List the contract number of any                                            Suite 4350
                   government contract                                                  Greenwood Village, CO 80111


 2.79.       State what the contract or                   Patient Registry
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Proton Collaborative Group
                                                                                        4320 Winfield Road
             List the contract number of any                                            Suite 200
                   government contract                                                  Warrenville, IL 60555


 2.80.       State what the contract or                   NAPT Membership
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Proton Therapy Consortia
                                                                                        8400 Westpark Drive
             List the contract number of any                                            2nd Floor
                   government contract                                                  McLean, VA 22102


 2.81.       State what the contract or                   Gas
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Puget Sound Energy
                                                                                        BOT-01H
             List the contract number of any                                            PO Box 91269
                   government contract                                                  Bellevue, WA 98009


 2.82.       State what the contract or                   Internet Connection
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Radware, Inc.
                                                                                        575 Corporate Drive Lobby 2
             List the contract number of any                                            Mahwah, NJ 07430
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 15 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 35 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.83.       State what the contract or                   Raystation licesnse
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        RaySearch Americas, Inc.
             List the contract number of any                                            401 Franklin Ave., Suite 100A
                   government contract                                                  Garden City, NY 11530


 2.84.       State what the contract or                   Payor contract.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Regence BlueShield
             List the contract number of any                                            1800 9th Ave
                   government contract                                                  Seattle, WA 98101


 2.85.       State what the contract or                   Billing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Revenue Cycle Billing Svc Inc.
             List the contract number of any                                            PO Box 659831 MSC 224
                   government contract                                                  San Antonio, TX 78265-9130


 2.86.       State what the contract or                   Copiers
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Ricoh Americas Corporation
             List the contract number of any                                            PO Box 4245
                   government contract                                                  Carol Stream, IL 60197-4245


 2.87.       State what the contract or                   Lighting/Electricity M/S
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        SASCO
             List the contract number of any                                            16650 Woodinville-Redmond Rd.
                   government contract                                                  Woodinville, WA 98072


 2.88.       State what the contract or                   Professional Services         Seattle Cancer Care Alliance
             lease is for and the nature of               Agreement                     825 Eastlake Ave E
             the debtor's interest                                                      PO Box 19023
                                                                                        Seattle, WA 98109-1023
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 16 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 36 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.89.       State what the contract or                   Agreement regarding
             lease is for and the nature of               joint payment for
             the debtor's interest                        outreach services.

                  State the term remaining
                                                                                        Seattle Cancer Care Alliance
             List the contract number of any                                            P.O. Box 34005
                   government contract                                                  Seattle, WA 98124


 2.90.       State what the contract or                   Childlife specialist
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Seattle Children's Hospital
                                                                                        PO Box 5371
             List the contract number of any                                            M/S RC-507
                   government contract                                                  Seattle, WA 98145-5005


 2.91.       State what the contract or                   Firewall
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        SecureWorks, Inc.
             List the contract number of any                                            1 Concourse Pkwy Ste 500
                   government contract                                                  Atlanta, GA 30328


 2.92.       State what the contract or                   Consulting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Shannon Yarrow
             List the contract number of any                                            PO Box 7908
                   government contract                                                  Jackson, WY 83002


 2.93.       State what the contract or                   Shredding
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Shred-It USA LLC
                                                                                        11311 Cornell Park Drive
             List the contract number of any                                            Suite 125
                   government contract                                                  Blue Ash, OH 45242




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 17 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 37 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.94.       State what the contract or                   AV equipment
             lease is for and the nature of
             the debtor's interest
                                                                                        Signal Perfection Ltd
                  State the term remaining                                              SPL Integrated Sol
                                                                                        6301 Benjamin Road
             List the contract number of any                                            Suite 101
                   government contract                                                  Tampa, FL 33634


 2.95.       State what the contract or                   ipMonitor M/S
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Solarwinds, INC.
                                                                                        7171 Southwest Parkway
             List the contract number of any                                            BLDG 400
                   government contract                                                  Austin, TX 78735


 2.96.       State what the contract or                   Preventative
             lease is for and the nature of               Maintenance
             the debtor's interest

                  State the term remaining                                              SPBS, Inc
                                                                                        4431 Long Prairie Road
             List the contract number of any                                            Suite 100
                   government contract                                                  Flower Mound, TX 75028


 2.97.       State what the contract or                   HazMat & Sharps
             lease is for and the nature of               Collections
             the debtor's interest

                  State the term remaining
                                                                                        Stericycle, Inc
             List the contract number of any                                            PO Box 9001588
                   government contract                                                  Louisville, KY 40290-1588


 2.98.       State what the contract or                   Consulting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Strategic Value Group, LLC
             List the contract number of any                                            6080 Center Drive #600
                   government contract                                                  Los Angeles, CA 90045


 2.99.       State what the contract or                   HR
             lease is for and the nature of
             the debtor's interest
                                                                                        Swift HR Solutions, Inc.
                  State the term remaining                                              227 Bellevue Way NE
                                                                                        #501
             List the contract number of any                                            Bellevue, WA 98004
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 18 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 38 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.100.      State what the contract or                   SW License / M/S
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Tableau Software, Inc.
             List the contract number of any                                            1621 N 34th St
                   government contract                                                  Seattle, WA 98103


 2.101.      State what the contract or                   SW License / M/S
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        TechSmith Corporation
             List the contract number of any                                            2405 Woodlake Drive
                   government contract                                                  Okemos, MI 48864


 2.102.      State what the contract or                   Pest Control
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Terminix
             List the contract number of any                                            860 Ridge Lake Blvd
                   government contract                                                  Memphis, TN 38120


 2.103.      State what the contract or                   Plants
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        The Plant Connection Inc.
             List the contract number of any                                            11054 NE 33rd Pl #B10
                   government contract                                                  Bellevue, WA 98004


 2.104.      State what the contract or                   Intacct Software
             lease is for and the nature of               License / M/S
             the debtor's interest

                  State the term remaining                                              The Resource Group
                                                                                        600 SW 39th Street
             List the contract number of any                                            Suite 250
                   government contract                                                  Renton, WA 98057


 2.105.      State what the contract or                   Payor contract.
             lease is for and the nature of                                             Three Rivers Provider Network
             the debtor's interest                                                      6970 O’Bannon Dr.
                                                                                        Las Vegas, NV 89117
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 19 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 39 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.106.      State what the contract or                   Elevator M/S
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Thyssenkrupp Elevator Corp
             List the contract number of any                                            PO Box 933004
                   government contract                                                  Atlanta, GA 31193-3004


 2.107.      State what the contract or                   IMS
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Transeo Radiotherapy Solution
                                                                                        One Ferry Building
             List the contract number of any                                            Suite 255
                   government contract                                                  San Francisco, CA 94111


 2.108.      State what the contract or                   Payer Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              United HealthCare
                                                                                        Corporate Tax MN008-T390
             List the contract number of any                                            9900 Bren Rd E
                   government contract                                                  Minnetonka, MN 55343


 2.109.      State what the contract or                   Interpreters
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Universal Language Service Inc
             List the contract number of any                                            925 110th Ave NE STE A
                   government contract                                                  Bellevue, WA 98004


 2.110.      State what the contract or                   Maintenance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Universal Mechanical Contr.
             List the contract number of any                                            11611 49th place West
                   government contract                                                  Mukilteo, WA 98275




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 20 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 40 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.111.      State what the contract or                   Payor contract.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        University Health Alliance (UH
             List the contract number of any                                            700 Bishop Street, Suite 300
                   government contract                                                  Honolulu, HI 96813


 2.112.      State what the contract or                   Linen services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        University of WA Laundry
             List the contract number of any                                            2901 27th Ave S
                   government contract                                                  Seattle, WA 98144-6002


 2.113.      State what the contract or                   Ground lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        UW Medicine/Northwest
             List the contract number of any                                            1150 N. 115th St.
                   government contract                                                  Seattle, WA 98133


 2.114.      State what the contract or                   Physicists
             lease is for and the nature of
             the debtor's interest
                                                                                        UW School of Med
                  State the term remaining                                              Dept of Radiation Oncol
                                                                                        1959 NE Pacific Street
             List the contract number of any                                            Box 356043
                   government contract                                                  Seattle, WA 98195-6043


 2.115.      State what the contract or                   Mobile Service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Verizon
             List the contract number of any                                            PO Box 660108
                   government contract                                                  Dallas, TX 75266-0108


 2.116.      State what the contract or                   Employee Insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Vision Service Plan
                                                                                        3333 Quality Drive
             List the contract number of any                                            Rancho Cordova, CA 95670
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 21 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 41 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.117.      State what the contract or                   VTOC Patient Portal
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              VisionTree Optimal Care
                                                                                        8885 Rio San Diego Dr
             List the contract number of any                                            Suite 220
                   government contract                                                  San Diego, CA 92108


 2.118.      State what the contract or                   Employee
             lease is for and the nature of               learning/training
             the debtor's interest

                  State the term remaining
                                                                                        Vivid Learning Systems, Inc.
             List the contract number of any                                            5728 Bedford St.
                   government contract                                                  Pasco, WA 99301


 2.119.      State what the contract or                   Virtual Environment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        VMware, Inc.
             List the contract number of any                                            3401 Hillview Avenue
                   government contract                                                  Palo Alto, CA 94304


 2.120.      State what the contract or                   Background Checks
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Washington State Patrol
             List the contract number of any                                            PO Box 42602
                   government contract                                                  Olympia, WA 98504-2602


 2.121.      State what the contract or                   Trash
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Waste Management of Seattle
             List the contract number of any                                            720 4th Ave Ste 400
                   government contract                                                  Kirkland, WA 98033


 2.122.      State what the contract or                   Mat rentals
             lease is for and the nature of                                             Whitman & Associates
             the debtor's interest                                                      18734 142nd Avenue NE
                                                                                        Woodinville, WA 98072
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 22 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 42 of 66
 Debtor 1 Seattle Proton Center, LLC                                                            Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.123.      State what the contract or                   SW License / M/S
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Wolters Kluwer Law & Business
             List the contract number of any                                            2700 Lake Cook Road
                   government contract                                                  Riverwoods, IL 60015


 2.124.      State what the contract or                   Ad Audit
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        ZOHO Corporation
             List the contract number of any                                            4141 Hacienda Drive
                   government contract                                                  Pleasanton, CA 94588-8549




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 23 of 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1            Filed 11/14/18   Ent. 11/14/18 14:53:06          Pg. 43 of 66
 Fill in this information to identify the case:

 Debtor name         Seattle Proton Center, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Procure Seattle                                                                     BNP Paribas Fortis,                D   2.1
             Holdings, LLC                     Codebtor is not co-borrower, but                  Agent                              E/F
                                               hypothecated its equity interests in Seattle
                                                                                                                                    G
                                               Proton Center, LLC per August 24, 2010
                                               Assignment, Pledge and Security
                                               Agreement (Pledgor's Ownership Interests
                                               in Borrower)




Official Form 206H                                                          Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1       Filed 11/14/18    Ent. 11/14/18 14:53:06               Pg. 44 of 66
 Fill in this information to identify the case:

 Debtor name         Seattle Proton Center, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                           $13,334,169.00
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $29,106,637.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $27,180,178.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1        Filed 11/14/18             Ent. 11/14/18 14:53:06                 Pg. 45 of 66
 Debtor       Seattle Proton Center, LLC                                                                Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached                                                                                        $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Anna Karin Andrews                                          7/1/17-6/30/1                   $566,087.00           Compensation: $520,926
                                                                           8                                                     Expense reimbursement:
               President                                                                                                         $45,161

       4.2.    Joseph Raicevich                                            7/1/17-6/30/1                   $250,754.00           Compensation: $243,101
                                                                           8                                                     Expense reimbursement:
               Chief Financial Officer                                                                                           $7,653


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



              Case 18-14380-TWD                          Doc 1         Filed 11/14/18            Ent. 11/14/18 14:53:06                     Pg. 46 of 66
 Debtor        Seattle Proton Center, LLC                                                                   Case number (if known)



 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                        Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.                                                                                                                   12/4/17
                                                                                                                               12/21/17
                                                                                                                               1/16/18
                                                                                                                               2/26/18
                                                                                                                               3/28/18
                                                                                                                               4/26/18
                                                                                                                               5/30/18
                                                                                                                               7/9/18
                                                                                                                               7/27/18
                                                                                                                               8/13/18
                                                                                                                               9/17/18
                 Bush Kornfeld LLP                                                                                             9/28/18
                 601 Union St., #5000                                                                                          11/8/18
                 Seattle, WA 98101-2373                                                                                        11/14/18               $427,361.64

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



               Case 18-14380-TWD                         Doc 1          Filed 11/14/18              Ent. 11/14/18 14:53:06                  Pg. 47 of 66
 Debtor        Seattle Proton Center, LLC                                                                Case number (if known)



       Name of trust or device                                       Describe any property transferred                Dates transfers               Total amount or
                                                                                                                      were made                              value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer              Total amount or
                Address                                          payments received or debts paid in exchange             was made                            value
       13.1 Northwest Hospital
       .    1550 N 115th Street
                Seattle, WA 98133                                Sale of ultrasound machine                              1/16/2018                      $36,895.00

                Relationship to debtor
                Affiliated hospital


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care
       15.1.     SCCA Proton Therapy                             Provision of outpatient proton beam radiation therapy                   65 [average per day]
                 Center                                          to patients with cancerous and noncancerous tumors.
                 1570 N 115th Street
                                                                 Location where patient records are maintained (if different from        How are records kept?
                 Seattle, WA 98133
                                                                 facility address). If electronic, identify any service provider.
                                                                 1. SCCA Proton Therapy Center                                           Check all that apply:
                                                                 2. Via Opus Interactive (electronic)
                                                                 1225 W Burnside Street, Suite 310,
                                                                 Portland, OR 97209
                                                                                                                                            Electronically
                                                                                                                                            Paper


 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



               Case 18-14380-TWD                         Doc 1          Filed 11/14/18           Ent. 11/14/18 14:53:06                  Pg. 48 of 66
 Debtor      Seattle Proton Center, LLC                                                                 Case number (if known)



                  Information in patient health records which includes name, address,
                  email, telephone number, social security number, birth date.
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Seattle Proton Center, LLC 401(K) Plan                                                     EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1         Filed 11/14/18            Ent. 11/14/18 14:53:06                 Pg. 49 of 66
 Debtor      Seattle Proton Center, LLC                                                                 Case number (if known)



       Owner's name and address                                      Location of the property             Describe the property                           Value
       IBA Proton Therapy, Inc.                                      SCCA Proton Therapy                  IBA / Parts room on                 $1,425,000.00
       225 Water Street                                              Center                               mezzanine / Spare parts /
       Jacksonville, FL 32202                                        1570 N 115th Street                  $1,300,000
                                                                     Seattle, WA 98133                    IBA / Workshop / Tools /
                                                                                                          $20,000
                                                                                                          IBA / PSR / Test instruments /
                                                                                                          $100,000
                                                                                                          IBA / Office / Photocopier /
                                                                                                          $5,000


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address
       SCCA Proton Therapy Center                                    Seattle Public Utilities                 Unknown - Notice               6/1/2017
       1570 N 115th Street                                           700 5th Ave                              regarding stormwataer
       Seattle, WA 98133                                             Seattle, WA 98124                        contamination due to gas
                                                                                                              leak.


 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1        Filed 11/14/18             Ent. 11/14/18 14:53:06             Pg. 50 of 66
 Debtor      Seattle Proton Center, LLC                                                                 Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Joseph Raicevich
                    1570 N. 115th
                    Seattle, WA 98133

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       KPMG                                                                                                                       10/2017 to present


       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Moss Adams                                                                                                                 Previous 2 years.



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Seattle Proton Center, LLC



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Chase Bank


       26d.2.       Seattle Cancer Care Alliance


       26d.3.       IBA Proton Therapy, Inc.


       26d.4.       Loop Capital


       26d.5.       DHG




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1        Filed 11/14/18             Ent. 11/14/18 14:53:06                    Pg. 51 of 66
 Debtor      Seattle Proton Center, LLC                                                                 Case number (if known)



       Name and address
       26d.6.       ECG


       26d.7.       Carl Marks Advisory Group



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Procure Seattle Holdings                                                                           Sole Member and Manager               100
       LLC

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Anna Karin Andrews                                                                                 President


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Joseph Raicevich                                                                                   Secretary; Treasurer




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Please see response to SOFA
       .    Question 4.


                Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1        Filed 11/14/18             Ent. 11/14/18 14:53:06                Pg. 52 of 66
 Debtor      Seattle Proton Center, LLC                                                                 Case number (if known)




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Seattle Proton Center Holdings                                                                             EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 14, 2018

 /s/ Anna Karin Andrews                                                 Anna Karin Andrews
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1        Filed 11/14/18             Ent. 11/14/18 14:53:06                 Pg. 53 of 66
In re Seattle Proton Center, LLC Attachment to Question 3 Statement of Financial Affairs



                        Payee                                Date              Amount
AARP Medicare Complete                                   9/27/2018      $      11,933.67


                                                         8/16/2018
                                                          9/6/2018
                                                         9/13/2018
                                                         10/4/2018
                                                        10/18/2018
Accountable Healthcare Staffing, Inc.                   10/25/2018      $      86,550.00

                                                          9/6/2018
                                                         9/27/2018
Aetna                                                   10/25/2018      $    158,283.52

                                                         8/24/2018
                                                         9/28/2018
                                                        10/19/2018
AFCO Credit Corporation                                 10/26/2018      $    165,686.80

                                                          8/9/2018
                                                          9/6/2018
                                                         10/4/2018
American Express                                         11/1/2018      $      26,631.00


                                                          8/9/2018
                                                         8/23/2018
                                                          9/6/2018
                                                         9/13/2018
                                                         9/27/2018
                                                        10/18/2018
ANDA INC dba PRACT Rx                                   10/25/2018      $      25,599.00

                                                          8/9/2018
                                                          9/6/2018
                                                        10/18/2018
Applied Intelligence                                    10/25/2018      $      13,438.52
Aviva Metals, Inc.                                           9/7/2018   $      12,537.50

                                                         8/16/2018
                                                          9/6/2018
Barbara A Ringhouse                                      10/4/2018      $      18,000.00




                                                         1

2082 20141 ck073903mc
 Case 18-14380-TWD              Doc 1      Filed 11/14/18           Ent. 11/14/18 14:53:06   Pg. 54 of 66
In re Seattle Proton Center, LLC Attachment to Question 3 Statement of Financial Affairs



                        Payee                                Date              Amount



                                                          8/9/2018
                                                         8/14/2018
                                                         8/23/2018
                                                         9/10/2018
                                                         9/13/2018
                                                         9/26/2018
                                                        10/10/2018
                                                        10/24/2018
Benefit Resource Inc                                    10/25/2018      $      15,441.18
                                                         8/20/2018
BNP Paribas Fortis                                      10/17/2018      $      29,002.16

                                                         8/10/2018
                                                         9/14/2018
Bush Strout Kornfeld LLP                                 9/28/2018      $    154,290.48
Caine & Weiner                                           9/27/2018      $      11,342.00


                                                          8/9/2018
                                                         8/23/2018
                                                          9/6/2018
                                                         9/13/2018
                                                         9/27/2018
                                                        10/18/2018
                                                        10/25/2018
Cardinal Health                                          11/1/2018      $      82,062.02


                                                          8/9/2018
                                                         8/16/2018
                                                          9/6/2018
                                                         9/13/2018
                                                         9/27/2018
                                                         10/4/2018
                                                        10/18/2018
CenturyLink                                              11/1/2018      $      14,828.13
                                                         10/4/2018
CIGNA                                                    11/1/2018      $      15,921.68

                                                         8/16/2018
                                                         9/13/2018
City of Seattle                                         10/18/2018      $      27,617.77
                                                        10/19/2018
City of Seattle                                         10/31/2018      $    103,170.38

                                                         8/23/2018
                                                         9/13/2018
City of Seattle                                         10/18/2018      $    122,086.45


                                                         2

2082 20141 ck073903mc
 Case 18-14380-TWD              Doc 1      Filed 11/14/18           Ent. 11/14/18 14:53:06   Pg. 55 of 66
In re Seattle Proton Center, LLC Attachment to Question 3 Statement of Financial Affairs



                        Payee                                Date              Amount
                                                         8/23/2018
Community Health Plan of Texas                           9/27/2018      $      40,504.62
Computer Power & Service Inc.                            9/27/2018      $      19,053.18


                                                          9/6/2018
                                                         9/13/2018
                                                         9/27/2018
                                                        10/18/2018
                                                        10/25/2018
DELL MARKETING, L.P.                                     11/1/2018      $      35,340.18
                                                         9/13/2018
Dixon Hughes Goodman LLP                                 9/27/2018      $      30,750.00
Elekta, Inc                                              9/13/2018      $    302,491.79


                                                          8/8/2018
                                                         8/22/2018
                                                         9/10/2018
                                                         9/21/2018
                                                         10/9/2018
Fidelity                                                10/23/2018      $    186,276.81
Freeman Manufacturing & Supply                               8/9/2018   $       9,986.61
GCA Services Group                                       8/23/2018      $       9,465.70
GCA Services Group                                       9/27/2018      $       9,465.70
GCA Services Group                                      10/18/2018      $       9,465.70
GCA Services Group                                      10/25/2018      $       9,465.70

                                                          8/9/2018
                                                         8/23/2018
                                                         9/27/2018
                                                        10/18/2018
GCA Services Group                                      10/25/2018      $      37,862.80

                                                         8/23/2018
                                                         9/13/2018
GE Healthcare                                           10/18/2018      $      17,714.10

                                                          9/7/2018
                                                         9/27/2018
                                                        10/18/2018
Green Rubino                                            10/26/2018      $    688,292.81

                                                         8/23/2018
                                                          9/6/2018
Group Health Cooperative                                 9/27/2018      $      24,813.91

                                                         8/23/2018
                                                         9/13/2018
Healthcare Management Alternatives, Inc.                10/18/2018      $       7,434.00

                                                         3

2082 20141 ck073903mc
 Case 18-14380-TWD              Doc 1      Filed 11/14/18           Ent. 11/14/18 14:53:06   Pg. 56 of 66
In re Seattle Proton Center, LLC Attachment to Question 3 Statement of Financial Affairs



                        Payee                                Date              Amount
IBA Proton Therapy                                      10/19/2018      $ 1,045,784.33
King County Treasury                                     9/27/2018      $    100,359.30

                                                         9/27/2018
                                                         10/4/2018
Kovarus, Inc.                                           10/18/2018      $    111,885.80
                                                         9/13/2018
KPMG LLP                                                 9/27/2018      $    134,925.00

                                                         8/16/2018
                                                          9/6/2018
                                                         9/13/2018
Moss Adams LLP                                           10/4/2018      $      17,199.25

                                                         8/23/2018
                                                         9/27/2018
Mutual of Omaha Insurance Company                       10/25/2018      $      19,401.83

                                                          9/7/2018
                                                         9/14/2018
                                                        10/16/2018
Nixon Peabody LLP                                       10/26/2018      $    154,391.50


                                                          8/9/2018
                                                         8/23/2018
                                                          9/6/2018
                                                         9/13/2018
                                                         10/4/2018
Northwest Hospital & Medical Center                     10/25/2018      $      17,499.00

                                                         8/23/2018
                                                         9/27/2018
Northwest Hospital Rents                                10/25/2018      $    229,993.80
                                                        10/18/2018
Nyhus Communications LLC                                10/25/2018      $      54,525.20
Ogden Murphy Wallace PLLC                               10/18/2018      $      45,729.00


                                                          8/8/2018
                                                         8/23/2018
                                                         9/10/2018
                                                         9/26/2018
                                                        10/11/2018
Optum                                                   10/24/2018      $      12,645.36

                                                          8/9/2018
                                                         8/23/2018
                                                         9/27/2018
                                                         10/4/2018
Opus Interactive, Inc.                                  10/18/2018      $      18,043.00


                                                         4

2082 20141 ck073903mc
 Case 18-14380-TWD              Doc 1      Filed 11/14/18           Ent. 11/14/18 14:53:06   Pg. 57 of 66
In re Seattle Proton Center, LLC Attachment to Question 3 Statement of Financial Affairs



                        Payee                                Date              Amount



                                                          8/9/2018
                                                         8/16/2018
                                                         8/23/2018
                                                          9/6/2018
                                                         9/13/2018
                                                         9/27/2018
                                                        10/18/2018
                                                        10/25/2018
Owens & Minor                                            11/1/2018      $       7,448.97
                                                         9/13/2018
Premera Blue Cross                                       11/1/2018      $    266,515.30

                                                         9/13/2018
                                                        10/18/2018
Proton Collaborative Group                               11/1/2018      $      25,333.32

                                                          9/6/2018
                                                         9/27/2018
Puget Sound Energy                                      10/25/2018      $      11,832.08
                                                         8/23/2018
Regence BlueShield                                       9/27/2018      $      42,751.20

                                                         8/24/2018
                                                         9/28/2018
Revenue Cycle Billing Services Inc.                     10/19/2018      $    159,006.53
                                                         9/28/2018
Seattle Cancer Care Alliance                            10/26/2018      $    510,217.50

                                                         8/23/2018
                                                         9/13/2018
                                                        10/18/2018
Seattle Children's Hospital                             10/25/2018      $       8,637.36


                                                          8/9/2018
                                                         8/23/2018
                                                          9/6/2018
                                                         9/13/2018
                                                         9/27/2018
                                                        10/18/2018
Terentino's Catering Inc.                               10/25/2018      $      12,099.20
Transeo Radiotherapy Solutions LLC                      10/25/2018      $      54,000.00

                                                          8/9/2018
                                                        10/18/2018
                                                        10/25/2018
University Mechanical Contractors, Inc.                  11/1/2018      $      59,026.61



                                                         5

2082 20141 ck073903mc
 Case 18-14380-TWD              Doc 1      Filed 11/14/18           Ent. 11/14/18 14:53:06   Pg. 58 of 66
In re Seattle Proton Center, LLC Attachment to Question 3 Statement of Financial Affairs



                        Payee                                Date              Amount

                                                         8/16/2018
                                                         9/27/2018
University of Washington Laundry                        10/18/2018      $       8,679.97
UW School of Med Dept of Radiation Oncology              9/28/2018      $    231,500.00
Vivid Learning Systems, Inc.                             9/13/2018      $       9,909.00

                                                         8/21/2018
                                                         8/24/2018
                                                         9/24/2018
Washington State Department of Revenue                  10/22/2018      $    186,701.98




                                                         6

2082 20141 ck073903mc
 Case 18-14380-TWD              Doc 1      Filed 11/14/18           Ent. 11/14/18 14:53:06   Pg. 59 of 66
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Seattle Proton Center, LLC                                                                                Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Procure Seattle Holdings, LLC                                                        100%                                       Membership
 1570 N 115th Street
 Seattle, WA 98133


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 14, 2018                                                       Signature /s/ Anna Karin Andrews
                                                                                            Anna Karin Andrews

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             Case 18-14380-TWD                           Doc 1         Filed 11/14/18           Ent. 11/14/18 14:53:06                    Pg. 60 of 66
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Seattle Proton Center, LLC                                                                       Case No.
                                                                                    Debtor(s)                Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 14, 2018                                           /s/ Anna Karin Andrews
                                                                         Anna Karin Andrews/President
                                                                         Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1         Filed 11/14/18           Ent. 11/14/18 14:53:06        Pg. 61 of 66
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        US ATTORNEY
                        ATTN BANKRUPTCY ASSISTANT
                        700 STEWART STREET
                        ROOM 5220
                        SEATTLE, WA 98101-4438


                        INTERNAL REVENUE SVC (PHIL)
                        CENTALIZED INSOL OPERATIONS
                        PO BOX 7346
                        PHILADELPHIA, PA 19101-7346


                        COMMODITY FUTURES TRADING
                        1155 21ST ST NW
                        WASHINGTON, DC 20581


                        SECURITIES & EXCHANGE COMM
                        ATTN BANKRUPTCY COUNSEL
                        44 MONTGOMERY ST #2600
                        SAN FRANCISCO, CA 94104


                        US TREASURY
                        SECRETARY OF THE TREASURY
                        1500 PENNSYLVANIA AVE NW
                        WASHINGTON, DC 20220


                        WA DEPT OF REV-SEA
                        BANKRUPTCY/CLAIMS UNIT
                        2101 4TH AVE #1400
                        SEATTLE, WA 98121-2300


                        WA DEPT OF L&I-OLY
                        COLLECTIONS
                        PO BOX 44171
                        OLYMPIA, WA 98504-4171


                        WA DEPT OF EMP SEC-OLY
                        UI TAX ADMIN
                        PO BOX 9046
                        OLYMPIA, WA 98507-9046


                        WA ATTORNEY GENERAL
                        BANKRUPTCY & COLLECTIONS UNIT
                        800 5TH AVE #2000
                        SEATTLE, WA 98104




    Case 18-14380-TWD   Doc 1   Filed 11/14/18   Ent. 11/14/18 14:53:06   Pg. 62 of 66
                    ARMAND J. KORNFELD
                    BUSH KORNFELD LLP
                    601 UNION ST., SUITE 5000
                    SEATTLE, WA 98101-2373


                    SEATTLE PROTON CENTER, LLC
                    1570 N 115TH STREET
                    SEATTLE, WA 98133


                    BNP PARIBAS FORTIS, AGENT
                    C/O JOAQUIN M. C DE BACA
                    MAYER BROWN LLP
                    1675 BROADWAY
                    NEW YORK, NY 10019


                    IBA PROTON THERAPY, INC. AND
                    ION BEAM APPLICATIONS, S.A.
                    C/O TODD BEJIAN
                    2000 EDMUND HALLEY DR.; SUITE
                    RESTON, VA 20191


                    IBA PROTON THERAPY, INC. AND
                    ION BEAM APPLICATIONS, S.A.
                    C/O DAVID SWAN
                    1750 TYSONS BOULEVARD, STE. 18
                    MC LEAN, VA 22102


                    SEATTLE CANCER CARE ALLIANCE
                    C/O BRADLEY J. BERG
                    FOSTER PEPPER PLLC
                    1111 3RD AVE., SUITE 3400
                    SEATTLE, WA 98101




Case 18-14380-TWD   Doc 1   Filed 11/14/18   Ent. 11/14/18 14:53:06   Pg. 63 of 66
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Seattle Proton Center, LLC                                                                      Case No.
                                                                                   Debtor(s)                Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Seattle Proton Center, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Procure Seattle Holdings, LLC
 1570 N 115th Street
 Seattle, WA 98133




    None [Check if applicable]




 November 14, 2018                                                     /s/ Armand J. Kornfeld
 Date                                                                  Armand J. Kornfeld
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Seattle Proton Center, LLC
                                                                       Bush Kornfeld LLP
                                                                       601 Union St., Suite 5000
                                                                       Seattle, WA 98101-2373
                                                                       (206) 292-2110 Fax:(206) 292-2104
                                                                       jkornfeld@bskd.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1         Filed 11/14/18          Ent. 11/14/18 14:53:06        Pg. 64 of 66
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Seattle Proton Center, LLC                                                                            Case No.
                                                                                  Debtor(s)                       Chapter       11


                               BUSINESS INCOME AND EXPENSES--SEE ATTACHED
         FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS                               (NOTE: ONLY INCLUDE information directly related to the business operation.)

PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:
          1. Gross Income For 12 Months Prior to Filing:                                                      $
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
          2. Gross Monthly Income                                                                                                     $
PART C - ESTIMATED FUTURE MONTHLY EXPENSES:
          3. Net Employee Payroll (Other Than Debtor)                                                         $
          4. Payroll Taxes
          5. Unemployment Taxes
          6. Worker's Compensation
          7. Other Taxes
          8. Inventory Purchases (Including raw materials)
          9. Purchase of Feed/Fertilizer/Seed/Spray
          10. Rent (Other than debtor's principal residence)
          11. Utilities
          12. Office Expenses and Supplies
          13. Repairs and Maintenance
          14. Vehicle Expenses
          15. Travel and Entertainment
          16. Equipment Rental and Leases
          17. Legal/Accounting/Other Professional Fees
          18. Insurance
          19. Employee Benefits (e.g., pension, medical, etc.)
          20. Payments to Be Made Directly By Debtor to Secured Creditors For Pre-Petition Business Debts (Specify):

                  DESCRIPTION                                                                      TOTAL

          21. Other (Specify):

                  DESCRIPTION                                                                      TOTAL

          22. Total Monthly Expenses (Add items 3-21)                                                                                 $
PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:
          23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2)                                                               $




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



             Case 18-14380-TWD                           Doc 1         Filed 11/14/18         Ent. 11/14/18 14:53:06                 Pg. 65 of 66
Seattle Proton Center, LLC
Weekly Cash Flow Plan

$s in thousands
Week Ending:                  11/16/2018 11/23/2018 11/30/2018 12/7/2018 12/14/2018 12/21/2018 12/28/2018 1/4/2019 1/11/2019 1/18/2019 1/25/2019 2/1/2019 2/8/2019   Total
  Net Collections                   481        481        481       589        589        589        471      433       524       524       524      547      494
Cash Inflows                        481        481        481       589        589        589        471      433       524       524       524      547      494     6,727

   Payroll & Benefits               (31)      (415)       -        (350)       (30)      (350)       (31)     (425)     (30)       -       (406)     (65)    (380)   (2,513)
   Advertising & Marketing          (25)        (5)        (5)       (5)      (205)       (30)        (5)       (5)      (5)        (5)    (200)      (5)      (5)     (505)
   Legal                             (5)        (5)        (5)       (5)        (5)        (5)        (5)       (5)      (5)        (5)      (5)      (5)      (5)      (65)
   Repairs & Maintenance            (87)       (12)       (12)      (57)       (32)       (52)      (512)      (12)     (12)    (1,045)     (12)     (12)     (12)   (1,869)
   Rent & Utilities                  (4)      (131)        (4)       (4)        (4)       (56)       (75)       (4)      (4)        (4)    (131)      (4)      (4)     (429)
   G&A                              (15)       (87)       (50)      (18)       (50)       (87)       (50)      (18)     (15)       (15)    (167)     (18)     (15)     (605)
   Supplies & Services              (15)       (15)       (15)      (40)       (15)       (15)       (15)      (15)     (53)       (15)     (15)     (15)     (15)     (258)
   Restructuring Expenses
         Professional Fund          -          -         (300)      -          -          -          -         -        -          -        -        -        -        (300)
         Utilities Deposit          (35)       -          -         -          -          -          -         -        -          -        -        -        -         (35)
         U.S. Trustee Fee           -          -          -         -          -          -          (27)      -        -          -        -        -        -         (27)
  CapEx                               (5)       (5)         (5)      (5)        (5)        (5)         (5)     (5)       (5)        (5)      (5)      (5)      (5)      (65)
Cash Outflows                      (222)      (675)      (396)     (484)      (346)      (600)      (725)    (489)     (129)    (1,094)    (941)    (129)    (441)   (6,671)

Net Cash Inflows/(Outflows)         259       (194)        85       105        243        (11)      (254)      (56)     395      (570)     (417)     418       53        56

Beginning Cash Balance            5,700      5,959      5,765     5,850      5,955      6,198      6,187     5,933    5,877     6,272     5,702    5,285    5,703
Ending Cash Balance               5,959      5,765      5,850     5,955      6,198      6,187      5,933     5,877    6,272     5,702     5,285    5,703    5,756


Confidential




                Case 18-14380-TWD                     Doc 1       Filed 11/14/18                 Ent. 11/14/18 14:53:06                   Pg. 66 of 66
